Citation Nr: 0608086	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.	Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.	Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran requested a 
hearing before a Member of the Board at the RO.  The hearing 
was scheduled for January 2006, but the veteran failed to 
report and the case was certified to the Board for review.  
Within 15 days of the date of the scheduled hearing, the 
veteran submitted correspondence indicating that, at the time 
he was to attend the hearing, he was being treated in the 
hospital for hypertension and heart disease.  He requested 
that he be scheduled for another hearing, a request that is 
being interpreted by the Board as a Motion for a New Hearing.  
38 C.F.R. § 20.704(d).  In view of the circumstances, the 
Board grants the Motion and returns the case so that the 
hearing may be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO, in accordance with applicable 
procedures.  Appellant should be 
notified of the time and place to 
report.

2.	Thereafter, the case should be returned 
to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


